DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claim(s) 1-5, 8-10, 12, 18-20 is/are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Godbole US 2019/0069693.
Regarding claim 1, Godbole discloses a gardening appliance defining a vertical direction, the gardening appliance comprising: a liner  (530) positioned within a cabinet (120), the liner defining a front display opening (at 130); and a grow module (170) mounted within the liner, the grow module comprising a central hub rotatable about an axis (Godbole, Figures 6, 7, 9, 11, 13, 15, 18) and a plurality of partitions (130, 230, 200) extending from the central hub substantially along a radial direction to define a first grow chamber (260, 410), the grow module being rotatable to a first position to substantially seal the first grow chamber between the grow module and the liner and a second position to align the first grow chamber with the front display opening (Godbole, ¶033).
Regarding claim 2, Godbole further discloses the grow module further defines: a second grow chamber (260, 430) positioned opposite from the first grow chamber relative to the grow module, the second grow chamber being aligned with the front display opening when the grow module is in the first position and being substantially sealed between the grow module and the liner when the grow module is in the second position (Godbole, ¶033).
Regarding claim 3, Godbole further discloses the plurality of partitions comprises three partitions defining the first grow chamber, a second grow chamber, and a third grow chamber spaced apart from each other along a circumferential direction (Godbole, Figures 15, 13).
Regarding claim 4, Godbole further discloses the grow module is rotatable to index each of the first grow chamber, the second grow chamber, and the third grow chamber between a sealed position and a display position (Godbole, ¶033).
Regarding claim 5, Godbole further discloses a light assembly mounted to the liner for illuminating the first chamber when the grow module is in the first position (Godbole, ¶0036).
Regarding claim 8, Godbole further discloses a motor (255) mechanically coupled to the grow module for selectively rotating the grow module between the first position and the second position.
Regarding claim 9, Godbole further discloses the liner defines an enclosed back portion that is substantially cylindrical, the enclosed back portion defining a liner diameter substantially equal to a grow module diameter (Godbole, Figure 18).
Regarding claim 10, Godbole further discloses a resilient seal (240) (Godbole, ¶0033) positioned on a distal end of each of the plurality of partitions and extending toward the liner substantially along the radial direction.
Regarding claim 12, Godbole further discloses the grow module defines a root chamber (245) within at least one of the central hub or the plurality of partitions.
Regarding claim 18, Godbole further discloses the axis is parallel to the vertical direction (Godbole, Figure 6).
Regarding claim 19, Godbole discloses a gardening appliance defining a vertical direction, the gardening appliance comprising: a liner (530) positioned within a cabinet (120), the liner defining a front display opening (at 130); a grow module (170) rotatably mounted within the liner, the grow module defining a plurality of grow chambers spaced apart along the circumferential direction; and a motor (255) for selectively rotating the grow module between a plurality of positions, wherein at least one of the plurality of grow chambers is in a sealed position between the grow module and the liner at each of the plurality of positions (Godbole, ¶0033).
Regarding claim 20, Godbole further discloses a light assembly mounted to the liner for illuminating the at least one of the plurality of grow chambers when in the sealed position (Godbole, ¶0036).

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 6 is/are rejected under 35 U.S.C. 103 as being unpatentable over Godbole US 2019/0069693.
Regarding claim 6, Godbole discloses the device of claim 5 but does not disclose the light assembly comprising LEDs. The examiner takes official notice that such devices as disclosed by Godbole comprise LEDs (such as found in US 2019/0150636). It would have been obvious to one of ordinary skill in the art at the time of the invention to modify the light assembly of Godbole to comprise LEDs as to provide a low heat, low energy light source to the assembly. 

Claim 17 is/are rejected under 35 U.S.C. 103 as being unpatentable over Godbole US 2019/0069693 in view of Wright US 2019/0150636.
Regarding claim 17, Godbole discloses a partially transparent (515) door (510) mounted to the cabinet. Not disclosed is the door (5) being pivotally mounted to the cabinet. Wright teaches a door pivotally (22) mounted to a cabinet. It would have been obvious to one of ordinary skill in the art at the time of the invention to modify the door of Godbole so that it was pivotally mounted to the cabinet, as taught by Wright, as to provide a way to open and operate the door while it remained on the cabinet. 
 
Allowable Subject Matter
Claims 7, 11, and 13-16 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to KRISTEN C HAYES whose telephone number is (571)270-3093.  The examiner can normally be reached on M-F 8am-6pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Tien Dinh can be reached on 571.272.6899.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/KRISTEN C HAYES/Primary Examiner, Art Unit 3642